Eagle Ford Oil and Gas Corp. 8-K Exhibit 99.1 CONSOLIDATED FINANCIAL STATEMENTS Sandstone Energy, L.L.C. Contents Page Financial Statements: Report of Independent Registered Public Accounting Firm 5 Consolidated Balance Sheets as of December 31, 2010 and 2009 6 Consolidated Statements of Operations for the Years EndedDecember 31, 2010 and 2009,and for the period from May 15, 2006 (Inception) to December 31, 2010 6 Consolidated Statements of Changes in Members’ Equity (Deficit) for period from May 15,2006 (Inception) to December 31, 2010 8 Consolidated Statements of Cash Flows for the Years EndedDecember 31, 2010 and 2009, andfor the period from May 15, 2006 (Inception) to December 31, 2010 9 Notes to Consolidated Financial Statements 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Members Sandstone Energy, LLC (An Exploration Stage Company) Houston, Texas We have audited the accompanying consolidated balance sheets of Sandstone Energy, LLC, an Exploration Stage Company(the “Company”) as of December31, 2010 and 2009, and the related consolidated statements of operations, changes in members’ equity (deficit), and cash flows for the years then ended and for the period from inception (May 15, 2006) to December 31, 2010.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Sandstone Energy, LLC as of December31, 2010 and 2009, and the results of their operations and their cash flows for the years then ended and for the period from inception (May 15, 2006) to December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the consolidated financial statements, the Company is an Exploration Stage Company which has experienced significant losses since inception with no significant revenues. Also discussed in Note 3 to the consolidated financial statements, a significant amount of additional capital will be necessary to advance the development of the Company's properties to the point at which they may become commercially viable. Those conditions, among others, raise substantial doubt about the Company's ability to continue as a going concern. Management's plans regarding these matters are also described in Note 3. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas November3, 2011 SANDSTONE ENERGY, L.L.C. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS December31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable - production - Total current assets PROPERTY AND EQUIPMENT Oil and gas properties, using full cost accounting Costs not subject to amortization Total property and equipment TOTAL ASSETS $ $ LIABILITIES AND MEMBERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable – trade $ $ Accrued expenses Third party advances Notes payable, current portion Notes payable to related parties, current portion - Total current liabilities LONG-TERM LIABILITIES Notes payable, net of current portion - Notes payable to related parties, net of current portion - Asset retirement obligation TOTAL LIABILITIES Commitments and contingencies - - MEMBERS' EQUITY (DEFICIT) Sandstone Energy, LLC members’ equity (deficit) Noncontrolling interest Total members’ equity TOTAL LIABILITIES AND MEMBERS’ EQUITY $ $ See summary of significant accounting policies and notes to consolidated financial statements. SANDSTONE ENERGY, L.L.C. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended December 31, Period from May 15, 2006 (Inception) to December 31, 2010 REVENUE $ $
